Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on December 11, 2019.  Claims 1-19 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 13 objected to because of the following informalities:  Claim 13 states “a flight direction indication system in accordance with claim 1”.  The examiner suggests reciting the system elements of claim 1 that the applicant wishes to claim in claim 13 to avoid any ambiguity.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 



The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit is configured to” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a fight direction sensor. A control unit alone would not be capable of determining momentary flight direction.  In fact, ¶ [0058] states “The flight direction indication system 2 further comprises a fight direction sensor 60 that is capable of determining the momentary flight direction of the unmanned aerial vehicle. The flight direction sensor 60 is coupled to the control unit 30. In this way, the control unit 30 is provided with the momentary flight direction of the UAV to which the flight direction indication system 2 is installed.”
Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.

Claims 2-15 are rejected as being dependent on a rejected base claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scanlon, US 2012/0212712 A1 in view of Liu et al., US 2018/0273202 A1.

Regarding claim 1, Scanlon teaches a flight direction indication system for an aerial vehicle having a plurality of rotors, the flight direction indication system comprising: 
for each of the plurality of rotors, at least one rotor blade comprising a plurality of light sources arranged along a radial extension of the rotor blade; (Scanlon, see at least¶ [0041] which states “It can be readily appreciated by those of ordinary skill in the art that by mounting the light emitting elements directly on the blades, the need for the external light source and mirrors is eliminated.”  and ¶ 0045] which states “As to the embodiment illustrated graphically in FIG. 13, the light from the light source 3 may be redirected by one or more motion controlled mirrors 5. Or the light source may comprise a moveable light source (or sources) which directly illuminates the rotor blades 10.”) and 
a control unit, coupled to the plurality of light sources of the rotor blades of the plurality of rotors; (Scanlon, see at least¶ [0042] which states “as the blade 10 rotates, the digital signals correlating to rotational cycle for the blade 10 are fed into the controller 7. The desired figure or image, is inputted from memory into the controller 7. The controller 7 converts the image data into signal data and time delay signal data.”)
wherein the control unit is configured to effect a coordinated control of the plurality of light sources of the rotor blades of the plurality of rotors, with the coordinated control yielding an image or a sequence of images across the plurality of rotors to an observer of the aerial vehicle. (Scanlon, see at least¶ [0042] which states “as the blade 10 rotates, the digital signals correlating to rotational cycle for the blade 10 are fed into the controller 7. The desired figure or image, is inputted from memory into the controller 7. The controller 7 converts the image data into signal data and time delay signal data.” And ¶ [0043] which states “By only transmitting laser pulses at the correct time and coordinate (or bit map) position onto the blades, the system of the present invention creates a pulsating composite image that is persistent with time through integration by the naked eye, and is visible when sampled at some regular interval by electro-optic sensors or imagers.”) 
Scanlon does not specifically teach the following.  However, Liu teaches the control unit is configured to control the plurality of light sources of the rotor blades of the plurality of rotors on the basis of a momentary flight direction of the aerial vehicle, with said image or said sequence of images comprising a flight direction indication, indicative of the momentary flight direction of the aerial vehicle. (Liu, see at least¶ [0017] which states “By incorporating the present technology in the propelling apparatus of the UAV, the present technology can provide a visual indication of the UAV in a real-time manner when the UAV is in operation. The visual indication can notify/signify a UAV status to the target. Examples of the UAV status include, for example, a location, an orientation, an outer contour, a rotational disk of the propelling apparatus, a travel direction of the UAV, and/or other suitable parameters.”)  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Scanlon with those of Liu in order to improve lighting displays on aerial vehicles with rotors so as to provide clear and intuitive communication between aerial vehicle and observer as well as to combine prior art elements according to known methods to yield predictable results.

Regarding claim 2, Scanlon in view of Liu teaches a flight direction indication system for an aerial vehicle having a plurality of rotors.  Scanlon in view of Liu discloses the claimed invention except  the plurality of light sources are arranged along more than 50% of the radial extension of the rotor blade.  It would have been an obvious matter of design choice to arrange the plurality of light along more than 50% of the blade, since applicant has not disclosed that percentage of blade with lights solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with any similar percentage of blade with lights. (see claim 1 above for rationale supporting obviousness, motivation, and reason to combine.)

Regarding claim 3, Scanlon in view of Liu teaches a flight direction indication system for an aerial vehicle having a plurality of rotors.  Scanlon in view of Liu discloses the claimed invention except  the plurality of light sources are arranged along more than 70% of the radial extension of the rotor blade.  It would have been an obvious matter of design choice to arrange the plurality of light along more than 70% of the blade, since applicant has not disclosed that percentage of blade with lights solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with any similar percentage of blade with lights. (see claim 1 above for rationale supporting obviousness, motivation, and reason to combine.)

Regarding claim 4, Scanlon in view of Liu teaches a flight direction indication system for an aerial vehicle having a plurality of rotors.  Scanlon in view of Liu discloses the claimed invention except  the plurality of light sources are arranged along between 70% and 90% of the radial extension of the rotor blade.  It would have been an obvious matter of design choice to arrange the plurality of light along between 70% and 90% of the blade, since applicant has not disclosed that percentage of blade with lights solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with any similar percentage of blade with lights. (see claim 1 above for rationale supporting obviousness, motivation, and reason to combine.)

Regarding claim 5, Scanlon teaches a flight direction indication system for an aerial vehicle having a plurality of rotors.  Scanlon nor Liu specifically teach wherein the plurality of light sources comprise light sources of different colors, in particular light sources of at least three different colors.  However, both Scanlon and Liu teach LED’s as a light source. (Scanlon, see at least¶ [0004] which states “U.S. Pat. No. 6,175,354 to Bissett discloses an “Image Display Apparatus,” wherein LEDs positioned on fan blades are selectively energized.” and ¶ [0041] which states “It can be readily appreciated by those of ordinary skill in the art that by mounting the light emitting elements directly on the blades, the need for the external light source and mirrors is eliminated.”   Liu, see at least ¶ [0031] which states “In some embodiments, the lighting component 201 can include a light emitting diode (LED), a light-emitting electrochemical cell, an electroluminescent component, a laser, a lamp, a light bulb, and/or other suitable optical devices.”)  One having ordinary skill in the art would recognize that LED’s are capable of emitting multiple colors of light, including at least three colors.  Therefore, the above claim limitation is not of patentable distinction.  (see claim 1 above for rationale supporting obviousness, motivation, and reason to combine.)

Regarding claim 6, Scanlon in view of Liu teaches a flight direction indication system for an aerial vehicle having a plurality of rotors, wherein the plurality of light sources are a plurality of LEDs. (Scanlon, see at least ¶ [0041] which states “It can be readily appreciated by those of ordinary skill in the art that by mounting the light emitting elements directly on the blades, the need for the external light source and mirrors is eliminated.”) (see claim 1 above for rationale supporting obviousness, motivation, and reason to combine.)

Regarding claim 7, Scanlon in view of Liu teaches a flight direction indication system for an aerial vehicle having a plurality of rotors, further comprising: for each of the plurality of rotors, a blade position sensor for sensing the position of the rotor blade during rotation. (Scanlon, see at least ¶ [0056] which states “Alternatively, the sensor 15 may be operatively connected to the helicopters rotor shaft, transmission or drive train (both not illustrated), so as to be capable of determining blade position based on the rotation of the rotor shaft, transmission or drive train. For example, the sensor 15 may be used to detect the position of a transmission gear, send data concerning same to the CPU 11, and the CPU 11 then calculates, blade position relative to the laser light source 3 based on an algorithm that correlates the position of a shaft or transmission gear to the blade position, and blade position relative to laser light source. The sensors may include encoders, resolvers and/or hall-effect transducers.”) (see claim 1 above for rationale supporting obviousness, motivation, and reason to combine.)

Regarding claim 8, Scanlon in view of Liu teaches a flight direction indication system for an aerial vehicle having a plurality of rotors, wherein the sensors are Hall sensors or optical sensors. (Scanlon, see at least ¶ [0056] which states “Alternatively, the sensor 15 may be operatively connected to the helicopters rotor shaft, transmission or drive train (both not illustrated), so as to be capable of determining blade position based on the rotation of the rotor shaft, transmission or drive train. For example, the sensor 15 may be used to detect the position of a transmission gear, send data concerning same to the CPU 11, and the CPU 11 then calculates, blade position relative to the laser light source 3 based on an algorithm that correlates the position of a shaft or transmission gear to the blade position, and blade position relative to laser light source. The sensors may include encoders, resolvers and/or hall-effect transducers.”) (see claim 1 above for rationale supporting obviousness, motivation, and reason to combine.)

Regarding claim 9, Scanlon in view of Liu teaches a flight direction indication system for an aerial vehicle having a plurality of rotors, wherein the control unit is coupled to the plurality of light sources of the rotor blades of the plurality of rotors via at least one wireless transmission link or via a plurality of sliding contacts. (Scanlon, see at least ¶ [0042] which states “The desired figure or image, is inputted from memory into the controller 7. The controller 7 converts the image data into signal data and time delay signal data. Signals from the controller 7 to the laser 3, synchronizer 17 and X and Y coordinate rotating mirror assemblies 5A and 5B operate to produce light from the light source 3 at the appropriate time and intensity. The light source 3 may be for example a laser or laser array comprising various colored lasers and/or intensities, and may be stationary or movable in a manner well known to those of ordinary skill in the art. An example of an image projection technique is disclosed in U.S. Pat. No. 6,380,116, hereby incorporated by reference.”) (see claim 1 above for rationale supporting obviousness, motivation, and reason to combine.)

Regarding claim 10, Scanlon teaches a flight direction indication system for an aerial vehicle having a plurality of rotors.  Scanlon does not specifically teach the following.  However, Liu teaches an aerial vehicle having a plurality of rotors further comprising: a flight direction sensor for detecting the momentary flight direction of the aerial vehicle; and a flight direction signal input for receiving a flight direction signal indicative of the momentary flight direction of the aerial vehicle. (Liu, see at least¶ [0017] which states “By incorporating the present technology in the propelling apparatus of the UAV, the present technology can provide a visual indication of the UAV in a real-time manner when the UAV is in operation. The visual indication can notify/signify a UAV status to the target. Examples of the UAV status include, for example, a location, an orientation, an outer contour, a rotational disk of the propelling apparatus, a travel direction of the UAV, and/or other suitable parameters.”) (see claim 1 above for rationale supporting obviousness, motivation, and reason to combine.)

Regarding claim 11, Scanlon in view of Liu teaches a flight direction indication system for an aerial vehicle having a plurality of rotors, wherein said image comprises at least one arrow, pointing substantially in the momentary flight direction of the aerial vehicle.  (Scanlon, see at least¶ [0067] which states “In this embodiment, data, from the navigation and control system of the helicopter is inputted into the controller or computer which controls the image displayed on the aircraft's blades. Thus, if the helicopter is displaying an image of an arrow for directing persons on the ground below to go in a northerly direction, as the helicopter maneuvers, the image data is updated to reflect the changing orientation of the helicopter and the arrow displayed by the image continues to point in the same northerly direction.”) (see claim 1 above for rationale supporting obviousness, motivation, and reason to combine.)

Regarding claim 11, Scanlon in view of Liu teaches a flight direction indication system for an aerial vehicle having a plurality of rotors.   Neither Scanlon nor Liu expressly teaches wherein said image comprises a green sector in a right forward direction with respect to the momentary flight direction of the aerial vehicle, a red sector in a left forward direction with respect to the momentary flight direction of the aerial vehicle, and a white sector in a rearward direction with respect to the momentary flight direction of the aerial vehicle.  However, both Scanlon and Liu teach LED’s as a light source which are capable of emitting multiple colors of light and various displays.  It would have been an obvious matter of design choice to program multiple images to be displays, since it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (see claim 1 above for rationale supporting obviousness, motivation, and reason to combine.)

Regarding claim 11, Scanlon teaches a flight direction indication system for an aerial vehicle having a plurality of rotors. Scanlon does not particularly teach the following.  However, Liu teaches  wherein the aerial vehicle is in particular an unmanned aerial vehicle.  (Liu, see at least Abstract which states “The present technology is directed generally to apparatuses, systems and methods for indicating a moveable device. More particularly, the present technology relates to apparatuses, systems and methods for visually indicating an unmanned aerial vehicle (UAV).”) (see claim 1 above for rationale supporting obviousness, motivation, and reason to combine.)

Regarding claim 14, Scanlon teaches a flight direction indication system for an aerial vehicle having a plurality of rotors. Scanlon does not particularly teach the following.  However, Liu teaches  wherein the plurality rotors includes between 3 and 10 rotors. Liu specifically teaches a plurality of rotors (4 in Fig. 1 and at least 2 in Fig. 2)  In addition, Scanlon in view of Liu discloses the claimed invention except a range of rotors.  It would have been an obvious matter of design choice to add or subtract rotors, since applicant has not disclosed that a different number of rotors solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with one or more rotors. (see claim 1 above for rationale supporting obviousness, motivation, and reason to combine.)

Regarding claim 15, Scanlon teaches a flight direction indication system for an aerial vehicle having a plurality of rotors. Scanlon does not particularly teach the following.  However, Liu teaches wherein the plurality rotors includes 4 rotors, 8 rotors or between 4 and 8 rotors.  Liu specifically teaches a plurality of rotors (4 in Fig. 1 and at least 2 in Fig. 2)  In addition, Scanlon in view of Liu discloses the claimed invention except a range of rotors.  It would have been an obvious matter of design choice to add or subtract rotors, since applicant has not disclosed that a different number of rotors solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with one or more rotors. (see claim 1 above for rationale supporting obviousness, motivation, and reason to combine.)

Regarding claim 16, Scanlon teaches a method of indicating a flight direction of an aerial vehicle having a plurality of rotors, with each of the plurality of rotors having at least one rotor blade comprising a plurality of light sources arranged along a radial extension of the rotor blade, the method comprising: 
controlling the plurality of light sources of the rotor blades of the plurality of rotors in a coordinated manner, with the coordinated control yielding an image or a sequence of images across the plurality of rotors to an observer of the aerial vehicle. (Scanlon, see at least¶ [0042] which states “as the blade 10 rotates, the digital signals correlating to rotational cycle for the blade 10 are fed into the controller 7. The desired figure or image, is inputted from memory into the controller 7. The controller 7 converts the image data into signal data and time delay signal data.” And ¶ [0043] which states “By only transmitting laser pulses at the correct time and coordinate (or bit map) position onto the blades, the system of the present invention creates a pulsating composite image that is persistent with time through integration by the naked eye, and is visible when sampled at some regular interval by electro-optic sensors or imagers.”)  
Scanlon does not specifically teach the following.  However, Liu teaches controlling the plurality of light sources of the rotor blades of the plurality of rotors on the basis of a momentary flight direction of the aerial vehicle, with said image or said sequence of images comprising a flight direction indication, indicative of the momentary flight direction of the aerial vehicle. (Liu, see at least¶ [0017] which states “By incorporating the present technology in the propelling apparatus of the UAV, the present technology can provide a visual indication of the UAV in a real-time manner when the UAV is in operation. The visual indication can notify/signify a UAV status to the target. Examples of the UAV status include, for example, a location, an orientation, an outer contour, a rotational disk of the propelling apparatus, a travel direction of the UAV, and/or other suitable parameters.”) It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Scanlon with those of Liu in order to improve lighting displays on aerial vehicles with rotors so as to provide clear and intuitive communication between aerial vehicle and observer as well as to combine prior art elements according to known methods to yield predictable results.

Regarding claim 17, Scanlon teaches a method of indicating a flight direction of an aerial vehicle having a plurality of rotors.  Scanlon nor Liu specifically teach wherein the plurality of light sources comprise light sources of at least three different colors.  However, both Scanlon and Liu teach LED’s as a light source. (Scanlon, see at least¶ [0004] which states “U.S. Pat. No. 6,175,354 to Bissett discloses an “Image Display Apparatus,” wherein LEDs positioned on fan blades are selectively energized.” and ¶ [0041] which states “It can be readily appreciated by those of ordinary skill in the art that by mounting the light emitting elements directly on the blades, the need for the external light source and mirrors is eliminated.”   Liu, see at least ¶ [0031] which states “In some embodiments, the lighting component 201 can include a light emitting diode (LED), a light-emitting electrochemical cell, an electroluminescent component, a laser, a lamp, a light bulb, and/or other suitable optical devices.”)  One having ordinary skill in the art would recognize that LED’s are capable of emitting multiple colors of light, including at least three colors.  Therefore, the above claim limitation is not of patentable distinction.  (see claim 16 above for rationale supporting obviousness, motivation, and reason to combine.)

Regarding claim 18, Scanlon in view of Liu teaches a method of indicating a flight direction of an aerial vehicle having a plurality of rotors, wherein said image comprises at least one arrow pointing substantially in the momentary flight direction of the aerial vehicle. (Scanlon, see at least¶ [0067] which states “In this embodiment, data, from the navigation and control system of the helicopter is inputted into the controller or computer which controls the image displayed on the aircraft's blades. Thus, if the helicopter is displaying an image of an arrow for directing persons on the ground below to go in a northerly direction, as the helicopter maneuvers, the image data is updated to reflect the changing orientation of the helicopter and the arrow displayed by the image continues to point in the same northerly direction.”) (see claim 16 above for rationale supporting obviousness, motivation, and reason to combine.)

Regarding claim 19, Scanlon in view of Liu teaches a method of indicating a flight direction of an aerial vehicle having a plurality of rotors.  Neither Scanlon nor Liu expressly teaches wherein said image comprises a green sector in a right forward direction with respect to the momentary flight direction of the aerial vehicle, a red sector in a left forward direction with respect to the momentary flight direction of the aerial vehicle, and a white sector in a rearward direction with respect to the momentary flight direction of the aerial vehicle.  However, both Scanlon and Liu teach LED’s as a light source which are capable of emitting multiple colors of light and various displays.  It would have been an obvious matter of design choice to program multiple images to be displays, since it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (see claim 16 above for rationale supporting obviousness, motivation, and reason to combine.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/               Primary Examiner, Art Unit 3668